Exhibit 10.1

 

Execution Copy

 

CONVERSION CAP AND VOTING AGREEMENT

 

This Conversion Cap and Voting Agreement, effective as of February 26, 2010
(this “Agreement”), is by and among the persons, entities and managed accounts
listed on Schedule A (collectively, the “York Group,” and each, individually, a
“member” of the York Group) and Accuride Corporation (the “Company”).

 

WHEREAS, pursuant to the Third Amended Joint Plan of Reorganization of the
Company (the “Plan”) on the effective date of the Plan (the “Effective Date”),
the York Group shall be issued (i) $18,039,606 in aggregate principal amount of
7.5% Senior Convertible Notes due 2020 (the “Notes”), convertible into common
stock of the Company (the “Common Stock”) and (ii) an aggregate of 12,627,747
shares of Common Stock (the Notes and the Common Stock, “Company Securities);

 

WHEREAS, the Notes are convertible into Common Stock at any time prior to the
close of business on the second business day immediately preceding the maturity
date of the Notes in accordance with the terms thereof and holders of the Notes
are entitled to vote on all matters presented to holders of Common Stock for a
vote;

 

WHEREAS, after issuance of the Company Securities on the Effective Date, the
York Group shall, in the aggregate, beneficially own in excess of 9.999% of the
shares of outstanding Company Securities; and

 

WHEREAS, the York Group and the Company wish to limit the number of shares of
Common Stock that the York Group beneficially owns at any time, and to effect
certain limitations on the York Group’s voting power with respect to the
Company;

 

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.             Maximum Limitation of Ownership of Common Stock.

 

(a)  Notwithstanding anything to the contrary set forth in the terms and
conditions of the Notes, the York Group may not, and agrees that it will not,
use its ability to convert the Notes into shares of Common Stock or exercise its
right to acquire shares of Common Stock under the Notes, or otherwise acquire
shares of Common Stock, to the extent that such conversion or acquisition would
result in the York Group and any other Persons (as such term is defined in the
Plan) whose beneficial ownership of Common Stock would be aggregated with the
York Group’s for purposes of Section 13(d) of the Securities Exchange Act of
1934 (the “Exchange Act”), as amended, owning more than 9.999% of the total
outstanding shares of Common Stock of the Company (including for such purpose
the shares of Common Stock issuable upon such conversion

 

--------------------------------------------------------------------------------


 

or exercise).  Notwithstanding the foregoing, upon ninety (90) days prior
written notice to the Company, the York Group may acquire shares of Common Stock
such that the York Group’s ownership of Common Stock of the Company exceeds
9.999% (a “Termination Election”), and on the ninetieth (90th) day following
delivery of such Termination Election to the Company, the terms of this
Agreement shall terminate and be of no further force and effect.

 

(b)  The Company shall, promptly upon its receipt of any conversion notice
tendered by the York Group (or any designee of the York Group) pursuant to the
terms of the Notes, notify the York Group by telephone and by facsimile of the
number of shares of Common Stock outstanding on such date and the number of
shares of Common Stock which would be issuable to the York Group if the
conversion requested in such notice were effected in full, whereupon,
notwithstanding anything to the contrary set forth in the terms of the Notes,
the York Group shall, within one business day of the Company’s notice required
by this Section 1(b) by telephone or by facsimile, revoke such conversion to the
extent that it is determined that such conversion would result in the York Group
owning more than 9.999% of such outstanding shares of Common Stock.

 

(c)   The York Group represents that, as of the date hereof, it does not own any
Company Securities other than Company Securities issued to members of the York
Group as of the Effective Date, as set forth in the first recital of this
Agreement .

 

(d)   For all purposes hereunder, beneficial ownership of the outstanding shares
of Company Securities, as applicable, shall be calculated in accordance with
Section 13(d) of the Exchange Act.

 

2.           Agreement to Vote Shares; Irrevocable Proxy.  During the term of
this Agreement, at every meeting of the shareholders of the Company, and at
every adjournment or postponement thereof, and on every action or approval by
written consent of the shareholders of the Company, the York Group shall, to the
extent that the York Group beneficially owns shares of Company Securities (or
other voting securities of the Company) representing in excess of 9.999% of the
total voting power of the outstanding Company Securities (the shares
representing such excess, the “Excess Voting Shares”) and to the extent not
voted by the person(s) appointed under the Proxy, with respect to any proposal
presented to holders of Voting Securities, vote (or cause to be voted),
including by written consent if requested by the Company, the Excess Voting
Shares in the same proportion as all other votes cast on such proposal
(excluding any votes cast by the York Group other than Excess Voting Shares). 
The York Group agrees not to take any actions contrary to its obligations under
this Agreement.  Upon the written request of the Company, each member of the
York Group will execute and deliver, or cause to be executed and delivered, to
the Company an irrevocable proxy (in accordance with Delaware General
Corporation Law), coupled with an interest sufficient in law to support an
irrevocable proxy, in a form reasonably satisfactory to the Company and the York
Group (the “Proxy”), in order to give effect to this Section 2 with respect
solely to the voting of the Excess Voting Shares.  The Proxy, if delivered,
shall terminate automatically upon the termination of this Agreement.

 

--------------------------------------------------------------------------------


 

3.             Termination.   This Agreement shall terminate and be of no
further force and effect on the earlier of: (i) the three year anniversary of
the date hereof; (ii) at the time the York Group and any other Persons (as such
term is defined in the Plan) whose beneficial ownership of Common Stock would be
aggregated with the York Group’s for purposes of Section 13(d) of the Exchange
Act beneficially own in the aggregate 9.999% or less of the Company Securities
(without giving effect to the limitations contained in Section 1 and 2); or
(iii) on the 90th day following the delivery of a Termination Election.  This
Agreement shall not restrict or limit in any way York’s ability to convert any
Notes in connection with the sale of shares of Common Stock in a registered
offering of Common Stock, but only to the extent of such Notes converted and
shares of Common Stock so sold.

 

4.             Further Assurances.  The York Group and the Company shall, from
time to time and as applicable, execute and deliver any agreements or documents
and take any other actions as may be necessary or advisable to effectuate the
provisions and intent of this Agreement.

 

5.             Governing Law.   This Agreement and all matters arising out of or
related to this Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without regard to the
conflict of laws principles that would result in the application of the laws of
any other jurisdiction.

 

6.             Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and may
be amended only by an agreement in writing executed by the parties hereto.

 

7.             Notices.  All notices, consents, requests, instructions,
approvals and other communications provided for herein shall be in writing and
shall be deemed validly given or made, if (a) given by facsimile and email, when
such facsimile and email is transmitted to the facsimile number set forth below
and sent to the email address set forth below and the appropriate facsimile
confirmation is received if sent on a Business Day or otherwise (or otherwise on
the next Business Day) or (b) if given by any other means, when actually
received (or the date of refusal of receipt) during normal business hours on a
Business Day at the address specified in this subsection:

 

if to the Company:

 

Accuride Corporation

77140 Office Circle

Evansville, IN  47715

Attn:   General Counsel

Facsimile:  (812) 962-5470

 

With a copy to (which shall not constitute notice):

 

--------------------------------------------------------------------------------


 

Latham & Watkins LLP

233 S. Wacker Drive, Suite 5800

Chicago, IL  60606

Attention:  Christopher D. Lueking

Facsimile:  (312) 993-9767

 

if to the York Group:

 

York Capital Management

767 Fifth Avenue, 17th Floor

New York, NY 10153

Attention:  David Charnin

Facsimile: (212) 300-1302

 

With a copy to (which shall not constitute notice):

 

Arnold & Porter LLP

399 Park Avenue, 35th Floor

New York, New York

Attention:  David S. Berg

Facsimile:  (212) 715-1399

 

For purposes of this section, “Business Day” means any day that is not a
Saturday, Sunday or other day on which banks are required or authorized by law
to be closed in the City of New York.

 

8.             Severability.  If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon the legality or enforceability of any other provision of this
Agreement.

 

9.             Counterparts.  This Agreement may be executed in two or more
counterparts (including by facsimile or pdf) which together shall constitute a
single agreement.  Counterpart signature pages delivered by facsimile or pdf
shall be as effective as manual delivery of such counterpart.

 

10.          Successors and Assigns.  This Agreement shall not be assignable by
any of the parties to this Agreement.  This Agreement, however, shall be binding
on successors of the parties hereto.

 

11.          No Third Party Beneficiaries.  This Agreement is solely for the
benefit of the parties hereto and is not enforceable by any other persons.

 

--------------------------------------------------------------------------------


 

12.          Fees and Expenses.  Neither the Company, on the one hand, nor the
York Group, on the other hand, will be responsible for any fees or expenses of
the other in connection with this Agreement.

 

13.          Interpretation and Construction.  Each of the parties hereto
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of said independent counsel.  Each party
and its counsel cooperated and participated in the drafting and preparation of
this Agreement and the documents referred to herein, and any and all drafts
relating thereto exchanged among the parties shall be deemed the work product of
all of the parties and may not be construed against any party by reason of its
drafting or preparation.  Accordingly, any rule of law or any legal decision
that would require interpretation of any ambiguities in this Agreement against
any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties hereto, and any controversy over
interpretations of this Agreement shall be decided without regards to events of
drafting or preparation.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

[Signature pages to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date first above written.

 

 

ACCURIDE CORPORATION

 

 

 

By:

/s/ Stephen A. Martin

 

 

Name: Stephen A. Martin

 

 

Title: Vice President / General Counsel

 

 

 

 

 

YORK CREDIT OPPORTUNITIES FUND, L.P.

 

 

 

By: York Credit Opportunities Domestic Holdings, LLC, its General Partner

 

 

 

By:

/s/ James G. Dinan

 

 

Name: James G. Dinan

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

YORK CREDIT OPPORTUNITIES MASTER FUND, L.P.

 

 

 

By: York Credit Opportunities Domestic Holdings, LLC, its General Partner

 

 

 

By:

/s/ James G. Dinan

 

 

Name: James G. Dinan

 

 

Title: Chief Executive Officer

 

 

 

 

 

YORK GLOBAL VALUE PARTNERS, L.P.

 

 

 

By: York Global Value Holdings, LLC, its General Partner

 

 

 

By:

/s/ James G. Dinan

 

 

Name: James G. Dinan

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

YORK CREDIT OPPORTUNITIES FUND, L.P.

 

YORK CREDIT OPPORTUNITIES MASTER FUND, L.P.

 

YORK GLOBAL VALUE PARTNERS, L.P.

 

--------------------------------------------------------------------------------